                                                                         Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

DARRYL TORNEY GIBSON,
    Plaintiff,

vs.                                            Case No.: 3:18cv2163/MCR/EMT

DAVID NEIL SLOCOVICH,
Inmate #P36608,
      Defendant.
_________________________________/
                                    ORDER
      This cause comes on for consideration upon the Chief Magistrate Judge’s

Report and Recommendation dated December 6, 2018 (ECF No. 8). Plaintiff has

been furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). There are no timely filed objections.

      Having considered the Report and Recommendation, and the record, I have

determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation is adopted

and incorporated by reference in this order.

      2.     This action is DISMISSED with prejudice, for failure to state a claim
                                                                             Page 2 of 2

upon which relief may be granted, pursuant to 28 U.S.C. § 1915(e)(2)(b)(ii).

       3.     The Clerk is directed to enter judgment accordingly and close this case.

       DONE AND ORDERED this 10th day of January 2019.




                                        M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No.: 3:18cv2163/MCR/EMT
